DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
This action is responsive to the following communication: Applicant’s July 1, 2021 Amendment.

Claims 1-5 and 7-14 are pending in the application.  Claims 10-14 are withdrawn as being directed to a non-elected invention.  Claim 1 is an independent claim.

Response to Arguments
Applicant's amendments and arguments filed July 1, 2021 have been fully considered and overcome the previously applied rejections.  However, new rejections of claims 1-5 and 7 are made below in view of Applicant’s amendments.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by U.S. Patent No. 9,391,051 B2 to Rhee (referred to hereafter as “Rhee”).

Regarding claim 1, Rhee teaches a micro LED structure {Figures 6 and 7}, comprising: multiple micro LEDs {400} that could have been transferred from a first substrate to a second substrate {100} and separated from each other by a separation distance, wherein the micro LEDs emit a first light {column 7, lines 66-67}; and color conversion films {700 on the left and right} including first color conversion films {700 on the left} and second color conversion films {700 on the right}, wherein a first horizontal width of each of the color conversion films is greater than a second horizontal width of each of the multiple micro LEDs {see the widths in Figures 6 and 7}, wherein the first color conversion films {700 on the left} are transferred onto first micro LEDs {a number of the LEDs on the left that convert the blue light to red light} among the multiple micro LEDs and convert the first light into a second light, wherein the second color conversion films {700 on the right} are transferred onto second micro LEDs {a number of the LEDs on the left that convert the blue light to green light} among the multiple micro LEDs and convert the first light into a third light, wherein the second color conversion films are 

Regarding claim 2 (that depends from claim 1), Rhee teaches the first micro LEDs are arranged in a longitudinal direction {see the arrangement in Figures 6 and 7}, and the second micro LEDs are arranged in the longitudinal direction {see the arrangement in Figures 6 and 7}, and wherein the first color conversion films and the second color conversion films are transferred in a manner each extending in the longitudinal direction and having a strip shape {see the strip shapes in Figures 6 and 7}.

Regarding claim 3 (that depends from claim 1), the Rhee color conversion films are transferred in a lattice form {see the lattice in Figures 6 and 7}, and the color conversion films are disposed on the multiple micro LEDs at regular pitch distances in a longitudinal direction and the transverse direction of the multiple micro LEDs {see the lattice in Figures 6 and 7} 

Regarding claim 5 (that depends from claim 1), Rhee teaches the multiple micro LEDs are blue micro LEDs {column 7, lines 66-67}, and the first light is blue light {column 8, lines 16-19}, the second light is red light {column 8, lines 8-10}, and the third light is green light {column 8, lines 11-15}.

Regarding claim 7 (that depends from claim 1), Rhee teaches the first and second color conversion films are formed by 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claim 4 is rejected under 35 U.S.C. 103 as unpatentable over Rhee.

Regarding claim 4 (that depends from claim 1), although Rhee Figures 6 and 7 appear to show a space above the middle LEDs, it would have been obvious to one of skill in the art to include some type of transparent protective material to protect the 


Allowable Subject Matter

Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

The following is a statement of reasons for the indication of allowable subject matter: 
With respect to dependent claim 3, the art of record, including Rhee, does not show the device of claim 1 in combination with the first color conversion films transferred at a first pitch distance in the transverse direction three times a second pitch distance of the micro LEDs in the transverse direction, and the second color conversion films transferred at a third pitch distance in the transverse direction three times the second pitch distance of the micro LEDs in the transverse direction.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The examiner can normally be reached on Monday through Friday from 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Robert K Carpenter/Primary Examiner, Art Unit 2826